FILED
                            NOT FOR PUBLICATION                             JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re MURRAY WINDMAN and                         No. 09-60055
PAULINE WINDMAN,
                                                 BAP No. 08-1080-MkHPa
          Debtors.
__________________________________
                                                 MEMORANDUM *
ARTHUR G. LAWRENCE,

              Appellant,

  v.

UNITED STATES TRUSTEE,

              Appellee.



            Appeal from the Ninth Circuit Bankruptcy Appellate Panel
              Markell, Hollowell, and Pappas, Bankruptcy Judges

                          Argued and Submitted June 9, 2011
                                Pasadena, California

Before: KOZINSKI, Chief Judge, IKUTA, Circuit Judge, and PIERSOL,
        District Judge.**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Lawrence L. Piersol, Senior District Judge for the
District of South Dakota, sitting by designation.
                                                                                page 2

      The bankruptcy court had jurisdiction to order disgorgement of Lawrence’s

fees for both bankruptcy filings. See Tsafaroff v. Taylor (In re Taylor), 884 F.2d
478, 481 (9th Cir. 1989). The court didn’t abuse its discretion by reducing those

fees, as there was sufficient evidence that Lawrence’s filings were incomplete and

the associated cases dismissed. Nor did the court abuse its discretion in ordering

disgorgement of any fees partially billed for services pertaining to the state court

proceedings, as neither the state court representation nor the fees therefor had been

authorized by the court. The bankruptcy court also reasonably found those services

deficient, especially given that his license was suspended before the state court

matter was resolved. Lawrence misstates the record when he claims that the

bankruptcy judge gave him only five minutes to oppose disgorgement: The judge

permitted long statements from him before limiting him to “five more minutes.”

(Emphasis added.) Finally, Pauline Windman’s preferences can’t moot the

disgorgement order. See 11 U.S.C. §§ 329(b), 330(a).


      AFFIRMED.